Citation Nr: 0506777	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  95-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with bunion deformities and metatarsalgia, status post left 
and right bunionectomy, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from August 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for bilateral 
pes planus with bunion deformities.  The veteran testified at 
a personal hearing before a hearing officer at the RO in June 
1995.  In a December 1995 decision, the hearing officer 
granted a 30 percent rating for the bilateral pes planus with 
bunion deformities.  The veteran continued his appeal.

In January 2004, the Board remanded the issue to the RO for 
further development.  The case has now been returned for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's bilateral pes planus has been characterized 
as moderate, and both metatarsal heads of the great toes have 
been resected, which is productive of no more than severe 
disability of the feet.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for bilateral pes planus with bunion deformities and 
metatarsalgia, status post left and right bunionectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letters issued in May 2001 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating for his bilateral foot disability.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (2004).  
It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA was 
enacted, and therefore, prior to the May 2001 notice letter.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA treatment records, and 
VA examination reports.  The veteran has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of this claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a separate 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

The veteran's bilateral pes planus with bunion deformities 
and metatarsalgia, status post left and right bunionectomy is 
currently rated 30 percent disabling pursuant to Diagnostic 
Code 5276.  This diagnostic code provides that bilateral 
flatfoot that is mild with symptoms relieved by a built-up 
shoe or arch support warrants a noncompensable evaluation.  A 
10 percent rating requires moderate flatfoot with the weight- 
bearing line being over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating may be 
assigned for pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  

Upon VA examination in May 1994, the veteran was able to 
invert his feet without difficulty and deformity subsided 
when he sat down.  Thee was a marked hallux valgus on the 
right foot with an inflamed right bunion.  Range of motion of 
the first metatarsal phalangeal joint was normal.  Function 
of the feet was slightly impaired due to the veteran walking 
with a slight limp.  There were no secondary skin or vascular 
changes.  The diagnoses were long-standing bilateral pes 
planus with chronic foot strain; severe right hallux valgus 
with inflamed bunion; and status post left bunion excision, 
not an active problem at that time.  

A VA outpatient treatment record indicated that the veteran 
was seen in the podiatry clinic in August 1996.  There was a 
hallux limitus on the left, and bilateral pes planus.  There 
was pain upon palpation of the sinus tarside bilaterally, 
right greater than left.  He complained of bilateral arch 
pain on ambulation.  It was recommended that the arches on 
his inserts be raised and provided rocker bottom components 
for his shoes.  

Upon VA examination in January 1997, the veteran was noted to 
have bilateral flatfoot.  There was no swelling or erythema, 
or other signs of infection in the toe area.  On the left, he 
had a sensory deficit extending along the first great toe.  
There were no skin changes or other vascular signs.  Range of 
motion was normal and strength was normal.  X-rays showed 
bilateral degenerative joint disease involving the first 
metatarsophalangeal joints.  

Upon VA examination in April 1999, the veteran was noted to 
wear corrective shoes to reduce pain in his feet.  He had an 
antalgic gait but no signs of abnormal weight bearing.  There 
was no inflammation, heat, or redness in the feet, but there 
was evidence of bunions on both big toes.  There was 
tenderness in both dorsal and plantar aspects of the entire 
foot on both sides but no evidence of vascular or skin 
changes.  There was a bilateral hallux valgus with 
significant tenderness and swelling of the first 
metatarsophalangeal joint.  X-rays showed soft tissue 
swelling, bilateral hallux valgus and bunion over the first 
digit on both sides with significant arthritis of the first 
MTP joint.  

An April 2000 VA outpatient treatment report noted that a pes 
planus deformity was evident on the right, with a hallux 
valgus deformity of the first digit.  There was minimal bony 
protuberance at the head of the first metatarsal, compatible 
with early bunion formation.  Degenerative changes were noted 
at the first MTP joint.  On the left, there was also a pes 
planus deformity evidence and a mild hallux valgus deformity.  
There was a bony irregularity along the medial aspect of the 
distal first metatarsal though not as prominent as on the 
right.  The impression was bilateral pes planus with 
bilateral hallux valgus deformities/bunion formation on the 
first metatarsals.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in October 2003, the veteran testified that 
he had severe pain and tenderness in both feet.  He wore 
inserts but experienced spasms and swelling.  His great toes 
felt numb.  

VA outpatient treatment reports, dated from January 2004 to 
July 2004, indicate that the veteran was seen at the podiatry 
clinic.  He reported persistent pain in his feet.  He had 
tried custom molded shoes, inserts, and padding.  He took 
medication.  But the problems were not resolved.  In January 
2004, there was no swelling, no hyperkeratotic tissues, no 
open lesions, no clonus or pain on motion.  There was bony 
prominence of the first MTP joint, bilaterally and a C-shaped 
foot with prominence of the fifth metatarsal base 
bilaterally.  There were adducted metatarsals bilaterally.  
In June 2004, it was noted that there was evidence of 
previous bunion surgery with defects of the medial eminences 
of the first metatarsal heads; residual or recurrent valgus 
deformities of the MP joints of the great toes; hypertrophic 
degenerative arthritis of the MP joints of the great toes; a 
small exostosis at the base of the first metatarsal; and 
small bilateral posterior calcaneal spurs at the attachments 
of the Achilles tendons.  In July 2004, he was seen for a 
swollen, red, and painful left foot.  The assessment was gout 
recurrence.  

Upon VA examination in March 2004, the veteran's posture and 
gait were within normal limits.  Evaluation of the both feet 
showed no tenderness, weakness, edema, atrophy or disturbed 
circulation.  Bilateral pes planus was present.  On the 
right, there was a moderate degree of valgus present that 
could be corrected by manipulation.  There was a 
forefoot/midfoot mal-alignment of a moderate degree that 
could be corrected by manipulation.  There was a deformity of 
inward rotation of the superior portion of the os calcis and 
deformity of medial tilting of the upper border of the talus.  
There was no tenderness to palpation of the right foot 
plantar surface, and the right Achilles tendon revealed good 
alignment.  On the left, there was a slight degree of valgus 
present that could be corrected by manipulation.  There was a 
forefoot/midfoot mal-alignment of a slight degree that could 
be corrected by manipulation.  There was a deformity of 
inward rotation of the superior portion of the os calcis and 
deformity of medial tilting of the upper border of the talus.  
There was no tenderness to palpation of the left foot plantar 
surface and there was good alignment of the Achilles tendon.  
There was resection of the metatarsal head of both great 
toes, with a severe degree of angulation.  He required 
orthopedic shoes and arch supports.  The diagnosis was 
flatfoot, acquired, bilateral, with degenerative disease of 
both feet with bilateral hallux valgus and left heel spur.  

Based on a review of the evidence of record, the Board finds 
that the veteran's bilateral pes planus with bunion 
deformities and metatarsalgia, status post left and right 
bunionectomy, is appropriately rated 30 percent disabling, 
and a higher rating is not warranted.  The veteran's 
bilateral pes planus is manifested by symptomatology 
consistent with the criteria for a 10 percent rating under 
Diagnostic Code 5276.  At his most recent VA examination in 
March 2004, the deformity present in both feet was described 
as slight or moderate.  There was no bowing of the tendo 
achillis, and there was no tenderness on manipulation.  There 
is no indication that he has marked deformity in pronation or 
abduction that is required for the 30 percent rating.  
However, based on the severe bilateral hallux valgus 
deformity and his subjective complaints of pain, he was 
awarded the next higher rating of 30 percent.  

In this regard, the Board acknowledges that it was reported 
in March 2004 that the veteran had resection of both 
metatarsal heads of his great toes.  Under Diagnostic Code 
5280, a 10 percent rating may be assigned for unilateral 
hallux valgus with resection of the metatarsal head.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).  However, if 
those separate ratings were awarded, the rating for the 
veteran's bilateral pes planus would be reduced to 10 percent 
to reflect the separate symptomatology related to each 
disability and the avoidance of pyramiding.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  It is more advantageous to him to 
have one 30 percent rating rather than three separate 10 
percent ratings.  Moreover, Diagnostic Code 5276 contemplates 
the veteran's subjective complaints of pain and pain on use.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Additional 
consideration of these factors would also constitute 
pyramiding.  

The Board has also considered whether an increased evaluation 
is warranted for the veteran's bilateral pes planus with 
bunion deformities and metatarsalgia, status post left and 
right bunionectomy on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that it has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that the disability alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Hence, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit-of-
the-doubt doctrine does not apply, and the claim for an 
increased rating for bilateral pes planus with bunion 
deformities and metatarsalgia, status post left and right 
bunionectomy must be denied.  38 U.S.C.A. § 5107(b); Alemany, 
supra.  


ORDER

An increased rating for bilateral pes planus with bunion 
deformities and metatarsalgia, status post left and right 
bunionectomy, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


